Citation Nr: 1019003	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-31 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for mitochondrial 
myopathy.  

2.	Entitlement to service connection for a generalized 
anxiety disorder.  

3.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.	Entitlement to service connection for rosacea.  

5.	Entitlement to service connection for scars.  

6.	Entitlement to a rating in excess of 30 percent for 
residuals of cervical spine strain.  

7.	Entitlement to a compensable rating for sinusitis.  

8.	Entitlement to a compensable rating for hemorrhoids.  

9.	Entitlement to a compensable rating for urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1957 to October 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
increased ratings for cervical spine disability, sinusitis, 
hemorrhoids and urticaria; and a June 2006 rating decision of 
the RO that denied service connection for mitochondrial 
myopathy, generalized anxiety disorder, rosacea, COPD and 
scars.  The Veteran was scheduled for several Travel Board 
hearings, but after having several rescheduled, failed to 
report.  His requests for such hearings therefore are 
considered withdrawn.   38 C.F.R. § 20.704(d) (2009).  

The record shows that the Veteran is not employed, and 
receives Social Security Disability Benefits.  Although 
normally a total rating based on individual unemployability 
(TDIU) would therefore be considered as part and parcel of 
his increased ratings claims, see Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the record shows that entitlement to a TDIU 
was formally denied in a March 2007 rating decision, and the 
Veteran elected not to appeal that decision or otherwise 
pursue the matter.  Given that it appears the Veteran is not 
pursuing the issue of entitlement to a TDIU, the Board will 
not further address that matter.  

The issues of entitlement to service connection for 
psychiatric disability, rosacea and scars, and for an 
increased rating for urticaria are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.	Mitochondrial myopathy was not manifested in service and a 
preponderance of the evidence is against a finding that the 
Veteran's current mitochondrial myopathy is related to his 
military service.  

2.	COPD was not manifested in service and a preponderance of 
the evidence is against a finding that the Veteran's current 
COPD is related to his military service.  

3.	At no time during the appeal period is the Veteran's 
service connected cervical spine disability shown to have 
been manifested by ankylosis of the cervical spine; 
incapacitating episodes due to intervertebral disc disease, 
with a total duration of at least 4 weeks in a prior 12 month 
period are not shown.  

4.	During the appeal period the Veteran's sinusitis is shown 
to be manifested by MRI evidence of the disability, constant 
complaints of postnasal drainage, swelling of the turbinates, 
all necessitating the use of prescribed aerosol medication.  

5.	At no time during the appeal period has the Veteran's 
hemorrhoids been symptomatic.  


CONCLUSIONS OF LAW

1.	Mitochondrial myopathy was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.	COPD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.	A rating in excess of 30 percent is not warranted for the 
Veteran's service connected cervical spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (Codes) 
5237, 5243 (2009).

4.	A rating of 10 percent, but no more, is warranted for the 
Veteran's service connected sinusitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, 
Code 6510 (2009).  

5.	A rating in excess of 0 percent is not warranted for the 
Veteran's service connected hemorrhoids.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.114, Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  April 2005 and August 2005 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  A March 2006 
letter informed the appellant of disability rating and 
effective date criteria.  A July 2007 supplemental statement 
of the case (SSOC) readjudicated the matters after the 
appellant and his representative were given an opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (a VCAA timing defect is cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including records utilized by 
the Social Security Administration (SSA) have been secured.  
The RO arranged for VA examinations in May 2005, January 2006 
and February 2006.  These examinations were adequate for 
dispositions of the issues being decided herein.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
medical history and rendered opinions regarding the etiology 
of the disabilities for which service connection is claimed.  
Regarding the claims for increased ratings, the examination 
reports provided an adequate basis for evaluating the 
Veteran's service-connected disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Mitochondrial Myopathy

The Veteran is claiming service connection for mitochondrial 
myopathy.  Review of the STRs shows no complaint or 
manifestation of this disability, although the Veteran did 
complain of weakness following the motor vehicle accident in 
which he was involved in 1965 that was associated with his 
cervical spine and left shoulder disorders.  The record shows 
that the Veteran was hospitalized in December 1995 for 
disabilities that included congestive heart failure with 
pleural and pericardial effusions.  Later evaluations in 1997 
and 1998 eventually led to the diagnosis of mitochondrial 
myopathy possibly of congenital origin.  A disability for 
which the Veteran has continued to receive treatment.  

On VA examination in January 2006, the Veteran's claims 
folders were reviewed and were noted to document the 
diagnosis of mitochondrial myopathy.  The Veteran related his 
symptoms, including complaints of fatigue, atrophy of the 
extremities and weakness, some of which he stated dated back 
to childhood.  In addition, he stated that he had a "failing 
voice" that would fatigue over the course of the day.  While 
he stated that, retrospectively, he believed that these 
symptoms had dated back to childhood, there was no strong 
family history of neuromuscular disease.  A repeat muscle 
biopsy performed approximately 18 months earlier showed only 
type II fiber atrophy.  The examiner stated that review of 
the claims folder revealed that the Veteran had suffered a 
number of symptoms while in the military between 1957 and 
1955, including muscle pain and stiffness and shortness of 
breath.  Pertinent notes from ten years earlier show 
pericarditis for which the Veteran underwent a 
pericardiectomy.  A neurologist who had first evaluated the 
Veteran suggested that the symptoms dated back some 20 years 
earlier, to age 37, about 13 years after discharge from 
service.  After physical examination, the examiner summarized 
that the Veteran had been given a diagnosis of mitochondrial 
myopathy so it was reasonable to conclude that he had this 
condition.  This was described as, generally, a mild form of 
myopathy.  While it was theoretically possible that some of 
his symptoms dated back to service, or even to childhood, 
this could be representative of the disease and it was not 
only impossible to prove, but frankly unlikely, or at least 
less likely that the symptoms were related to mitochondrial 
myopathy.  

The Veteran's statements relating his mitochondrial myopathy 
to service are not competent evidence in this case.  Although 
he had some experience in service as a mental health 
technician, he did not serve in the medical field after 
service, and the Board finds that his limited training and 
experience in mental health issues in service do not qualify 
him as competent, decades later, to opine on matters which, 
even then, would clearly be outside of his field of 
expertise.  The etiology of a complex disorder such as 
mitochondrial myopathy is one clearly outside of any medical 
training the Veteran has undergone.  The etiology of such a 
disorder is also,   in the Board's opinion, well outside the 
realm of that which a layperson can offer an opinion.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In any event, even assuming the Veteran was minimally 
competent to offer an opinion in this case, the probative 
value of his opinion is far outweighed by that of the January 
2006 examiner, who clearly does have the education, training, 
and experience to address the etiology of the mitochondrial 
myopathy.  The Board notes that although the January 2006 
examiner suggested it was possible that mitochondrial 
myopathy may have been demonstrated during service, he went 
on to conclude that it in fact was not likely related to 
military service.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Accordingly, it must be denied.  

COPD

STRs show some references to shortness of breath associated 
with treatment for the Veteran's service connected sinusitis 
and to allergies.  There were no complaints or manifestations 
of COPD, including on examination for separation from service 
in 1965.  No respiratory abnormality was noted on December 
1965 and December 1970 VA examinations.  This disability was 
first noted in treatment records from the 1990's, including 
during a period of hospitalization in December 1995 when mild 
restrictive and small airway disease was found on pulmonary 
function testing.  On February 2006 VA examination, the 
examiner stated that any vague references to shortness of 
breath found in service were unrelated to COPD.  This was 
found to be a condition that was not service related.  

As with the mitochondrial myopathy, the Board finds the 
Veteran's statements concerning the relationship of COPD to 
service to not be competent evidence in this case.  His 
limited experience in service as a mental health technician 
does not qualify him as competent, decades later, to opine on 
matters which are outside of his field of expertise.  The 
etiology of COPD is also, in the Board's opinion, outside the 
realm of that which a layperson can offer an opinion.  See 
Davidson, supra.

In any event, even assuming the Veteran was minimally 
competent to offer an opinion in this case, the probative 
value of his opinion is far outweighed by that of the 
February 2006 examiner, who clearly does have the education, 
training, and experience to address the etiology of the COPD.  
That examiner concluded it was not related to service.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.

General Criteria for Increased Rating Claims

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Cervical Spine

Service connection for traumatic osteoarthropathy of the 
cervical and thoracic spine, residuals of a strain, was 
granted by the RO in a February 1966 rating decision.  The 
disability was rated 20 percent on the basis of traumatic 
arthritis and limitation of motion of the cervical spine 
under regulations then in effect.  The rating was increased 
to the current 30 percent level by December 1991 rating 
decision.  The rating criteria for spinal abnormalities were 
amended in September 2002 and September 2003.  The Veteran's 
current claim for increase was received in March 2005.  Thus, 
the revised criteria will be utilized to rate the disability.  

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under DC 
5242.  Intervertebral disc syndrome is evaluated under DC 
5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

The diagnostic codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.  

On May 2005 VA examination it was noted that the Veteran's 
spinal history had begun with an automobile accident in 1965 
when he was rear-ended by another vehicle.  He developed 
stiffness and pain in the cervical spine, with heaviness, 
fullness and tightness in the shoulders.  Pain was now 
constant, without any exacerbations or remissions.  It was 
described as a pinching stress when raising the arms, either 
in abduction or forward.  The intensity became 10/10.  He had 
been treated with warm packs and a TENS unit, but he 
discontinued use of the unit because of a burning in the 
neck.  He had difficulty in function and motion of raising 
his arms and with flexion, extension and rotation of the 
neck.  Examination of the cervical spine showed forward 
flexion to 40 degrees, with some spasm at 45 degrees; 
extension to 30 degrees, with spasm at 40 degrees; left 
lateral flexion to 20 degrees, with spasm at 25 degrees; 
right lateral flexion to 20 degrees, with spasm at 23 
degrees; left lateral rotation to 50 degrees; with spasm at 
60 degrees; and right lateral rotation to 50 degrees, with 
spasm at 65 degrees.  Repetitive motion times 10 showed no 
change in range of motion or additional pain by fatigue, 
weakness, lack of endurance or flare-ups.  Neurologic 
examination showed muscle strength to be 5/5, with no 
pathologic reflexes and sensory modalities to be within 
normal limits.  The diagnosis was cervical spine degenerative 
joint disease.  

On February 2006 VA examination the Veteran's cervical spine 
disability was described as causing limitation of motion in 
extension, possibly flexion, and especially in rotation.  He 
had little pain if he took care to use two pillows and an air 
bed and it did not affect his daily activities too much, 
except for driving a care where it was difficult for him to 
back up or otherwise see behind him.  On examination there 
were multiple areas of limitation of motion of the cervical 
spine.  Flexion was to 35 degrees, without pain; extension 
was to 30 degrees, without pain; rotation was to 25 degrees 
to the right and 30 degrees to the left, with endpoint pain; 
lateral bending was to 25 degrees to the right and 20 degrees 
to the left, with endpoint pain.  After repetitive use, there 
was no change.  There was no muscle spasm or tenderness.  The 
diagnosis was cervical spondylosis.  

The record does not show that the Veteran manifests symptoms 
of intervertebral disc disease so that evaluation under the 
criteria for that disability is not warranted.  Similarly, 
there are no neurologic symptoms that would warrant a 
separate disability rating under evaluation of criteria for 
nerve disability.  See 38 C.F.R. § 4.124a.  The Veteran's 
disability has been rated on the basis of arthritis, which, 
in turn is evaluated on limitation of motion of the spinal 
segment.  On this basis, for a rating in excess of 30 
percent, ankylosis of the cervical spine would have to be 
demonstrated.  The record shows no evidence of ankylosis.  As 
such, a rating in excess of 30 percent is not warranted.  

Sinusitis

Service connection for sinusitis was granted by the RO in a 
February 1966 rating decision, with the current 
noncompensable rating assigned at that time.  The Veteran's 
current claim for an increased rating was received in March 
2005.  Sinusitis is rated on the basis of 38 C.F.R. § 4.97, 
Code 6510.  

Under the general rating formula for sinusitis, encompassing 
codes 6510 through 6514, a zero percent rating is awarded for 
sinusitis detected by X-ray evidence only.  A 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. 38 C.F.R. §§ 4.97, codes 6510-6514 (2009).  An 
incapacitating episode of sinusitis is specifically defined 
in the regulations as one requiring bed rest and treatment by 
a physician.  38 C.F.R. § 4.97 (2009).  

An April 2005 private MRI showed bilateral paranasal sinus 
ethmoiditis and frontal sinusitis, with bilateral swelling of 
the nasal passages.  

On May 2005 VA examination it was reported that the Veteran's 
nose problems had begun as rhinitis that began spontaneously 
in the 1960's.  Treatment has been with Atrovent aerosol 
medication, with no surgery, oxygen therapy or side effects 
to the medication.  Subjective symptoms were of nasal 
stuffiness, minor difficulty in breathing through the nose, 
and a chronic dry cough that had been present, but somewhat 
improved with medication.  He had minor difficulty breathing 
through her nose.  There had been purulent discharge and 
hemoptysis in the past, but none currently.  He denied 
dyspnea at rest or upon exertion.  MRI's had confirmed the 
presence of bilateral maxillary and frontal sinusitis, which 
was mild.  He had no symptoms regarding the sinusitis on this 
examination.  Physical examination revealed a deviation to 
the septum to the right, with hypertrophic rhinitis in the 
absence of any discharge or bleeding.  There was no 
tenderness over the frontal maxillary or ethmoid sinuses and 
no evidence of nasal polyps.  There was no bacterial 
sinusitis and no evidence of infection.  There was 
hypertrophic rhinitis swelling of the turbinates, without 
obstruction.  There was no tenderness, purulent discharge or 
crusting.  The diagnosis was chronic asymptomatic sinusitis.  

On February 2006 VA examination, the Veteran related that 
this continued to be a problem, with a belief that there was 
always a partial nasal obstruction, especially on the right.  
This made it difficult for him to breathe through his nose.  
He had had episodes of purulent sinusitis requiring 
antibiotics in the service and over the years, but did not 
believe this to be as much of a problem now.  He did not 
describe pain in the paranasal or frontal areas and had had 
very little recent treatment.  He did use Fluinsolide nasal 
spray, twice daily in each nostril.  This caused side effects 
of a burning sensation in the nose.  He complained of chronic 
postnasal discharge and had difficulty blowing his nose.  A 
recent report of MRI shoed ongoing bilateral ethmoid 
sinusitis and suggestion of frontal sinus mucosal thickening, 
indicating mild chronic sinusitis in that area.  The 
diagnosis was chronic rhinitis and sinusitis.  

Throughout the appeal period, the Veteran's sinusitis has 
been manifested by MRI evidence of the disability, constant 
complaints of postnasal drainage, swelling of the turbinates, 
all necessitating the use of prescribed aerosol medication.  
These symptoms are found to more closely approximate the 
criteria for a 10 percent rating for this disability.  The 
record does not show evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or by more than six non- incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  As such, a rating of 10 percent, but 
no more, is found to be warranted.  

Hemorrhoids

Service connection for hemorrhoids was granted by the RO in a 
February 1966 rating decision, with the current 
noncompensable rating assigned at that time.  The Veteran's 
current claim for an increased rating was received in March 
2005.  Hemorrhoids are rated on the basis of 
38 C.F.R. § 4.114, Code 7336.  Under this criterion, whether 
external or internal, mild or moderate hemorrhoids warrant a 
zero percent rating.  Hemorrhoids evidencing frequent 
recurrences that are large or thrombotic, irreducible, with 
excessive redundant tissue warrant a 10 percent rating.  
Hemorrhoids with persistent bleeding and secondary anemia or 
fissures warrant a 20 percent rating.  38 C.F.R. § 4.114, DC 
7336 (2009).

On May 2005 VA examination, the Veteran stated that he had 
had hemorrhoids repeatedly for the past year, but had no 
difficulty with sphincter control, fecal leakage, or need for 
a pad.  His hemorrhoids were not currently under treatment.  
He had had a recent colonoscopy, with hemorrhoidectomy, and 
was currently having no symptoms.  Rectal examination 
revealed a small, barely perceptible scar, measuring 3 to 5 
mm, superior to the rectum from a pilonidal cyst.  No 
hemorrhoids or other abnormalities were noted.  The diagnosis 
was postoperative status, hemorrhoidectomy.  

Based on the foregoing, the Board finds no evidence that the 
Veteran's hemorrhoids are presently large or thrombotic, 
irreducible, or with excessive redundant tissue.  While he 
has stated that he has complaints of hemorrhoids at times, 
there is no evidence that the disability has been symptomatic 
during the appeal period.  As such, according to the relevant 
diagnostic criteria, the identified symptomatology warrants 
no greater than the present zero percent rating.  38 C.F.R. § 
4.114, DC 7336.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.  

Staged ratings

The Board has also considered whether a higher rating was 
warranted for any of the above disorders during the 
applicable appeal period.  For the reasons already discussed, 
the evidence uniformly showed that the Veteran was not 
entitled to ratings higher, during any discrete period, than 
those already assigned.


ORDER

Service connection for mitochondrial myopathy is denied.  

Service connection for COPD is denied.  

A rating in excess of 30 percent for residuals of cervical 
spine strain is denied.  

A 10 percent rating for sinusitis is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A compensable rating for hemorrhoids is denied.  


REMAND

The Veteran claims service connection for a generalized 
anxiety disorder.  Review of the STRs shows no complaint or 
manifestation of a psychiatric disability, although there is 
evidence that the Veteran was involved in two motor vehicle 
accidents while on active duty in which head trauma with loss 
of consciousness was reported.  On examination for separation 
from active duty, psychiatric clinical evaluation was normal.  
On December 1965 and September 1991 VA examinations, the 
Veteran had no complaints or manifestations of any 
psychiatric disability.  Private and VA treatment records are 
also negative for treatment of a psychiatric disability.  

The Veteran nevertheless was afforded a VA examination in 
January 2006 to address the etiology of any psychiatric 
disorder.  The examiner diagnosed the Veteran with 
generalized anxiety disorder.  Although the examiner did find 
that the disorder was not related to a history of head 
injury, he did not provide an opinion as to whether the 
psychiatric disorder was otherwise related to service.  The 
Board points out that although a VA examination as to a 
claimed disorder may not be necessary, once VA undertakes to 
provide such an examination, VA has a duty to ensure that the 
examination is  adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board will remand the case 
for another VA psychiatric examination.

The Veteran is also claiming service connection for rosacea 
and scars and an increased rating for service connected 
urticaria.  Review of the record shows that on February 2006 
VA examination, the examiner stated that the Veteran actually 
had cystic acne during service, rather than urticaria, and 
that this was not related to acne rosacea.  He did not 
comment on the possibility that the rosacea could have been 
the result of treatment that the Veteran received for service 
connected skin disorder or allergies during service.  Nor did 
he provide a specific basis for the diagnosis of cystic acne 
rather than urticaria for which service connection was 
established many years ago.  A May 2007 private physician 
statement submitted on behalf of the Veteran includes an 
opinion that the rosacea is the result of steroid therapy 
given the Veteran at the allergy clinic while he was on 
active duty.  In view of the above, additional development is 
necessary.  As scars are believed to be the result of the 
Veteran's skin disorder, this issue must be held in abeyance 
pending the resolution of the matter.  As these disabilities 
involve the skin, the rating for urticaria could be affected 
and this matter must be held in abeyance as well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent and etiology of his 
psychiatric disability.  All indicated 
studies should be conducted.  With 
respect to each psychiatric disability 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to service (including to any head 
injury experienced therein).  The 
veteran's claims files must be made 
available to the examiner for review.  

2.  The Veteran should also be 
scheduled for a dermatology examination 
to ascertain the presence, nature, and 
likely etiology of his skin 
disabilities.  The examiner must review 
the Veteran's claims files in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, provide opinions 
responding to the following:  

(a) Does the Veteran have rosacea, 
cystic acne, and urticaria?  If so, 
what the nature (medical diagnosis) of 
such disabilities, including the 
specific current diagnosis of the skin 
disorder for which service connection 
has been established (service connected 
as urticaria)?

(b) If a diagnosis of rosacea is 
established, please indicate whether 
such, at least as likely as not (a 50% 
or better probability) is related to 
(was caused or aggravated by) the 
Veteran's service-connected skin 
disorder or any medication given the 
Veteran for treatment of the skin 
disorder or allergies during service.  
The examiner must specifically address 
the comments made by the Veteran's 
private physician in the statement 
dated in May 2007.  

(c) Regarding the Veteran's service 
connected skin disorder, the examiner 
should identify and describe in detail 
all residuals attributable to this 
disability.  The examiner must report 
the percentages of the Veteran's entire 
body and of the exposed areas that are 
affected by the service-connected skin 
disability.  If involvement is noted on 
the face and neck, the examiner should 
identify any of the characteristics of 
disfigurement (found in Note 1, 
38 C.F.R. § 4.118, Code 7800) noted.  
The examiner should also note whether 
the Veteran's skin disability has 
required the use of systemic therapy, 
such as with corticosteroids or other 
immunosuppressive drugs, and if so, the 
extent of that usage during the past 
12- month period.  Color photographs 
must be associated with the examination 
report.  

The examiner must explain the rationale 
for all opinions.  

3.  The RO should then readjudicate the 
remaining claims.  If they remain denied, 
the RO should issue an appropriate SSOC, 
and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The matter must be afforded expeditious treatment.  The law 
requires that all claims 



	(CONTINUED ON NEXT PAGE)


that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


